Exhibit 10.25

Hancock Holding Company

 

 

One Hancock Plaza

Post Office Box 4019

Gulfport, Mississippi 39502

1-855-404-5465

Re: Performance Stock Award

The Board of Directors of Hancock Holding Company (the “Company”) is pleased to
inform you of your grant of a Performance Stock Award (“Award”), upon the terms
and subject to the conditions of this Award Agreement and Appendix A which is
attached hereto and made a part hereof by this reference.

1. Award. This Award grants you the opportunity to receive the number of shares
of Common Stock of the Company set forth above as Performance Shares Awarded
(the “Target Shares”). The number of shares actually payable to you under this
Award is contingent on the results of the relative Performance Factor (as
defined in Appendix A) during the Performance Period, as measured against the
comparator “Peer Group” and on any Negative Discretion factor applied in the
Committee’s discretion, as further explained in this Agreement and in Appendix
A. The grant date, the Performance Period and other applicable terms of your
Performance Stock Award constitute a part of this Award Agreement and are set
forth and described in Appendix A.

2. Plan/Committee. This Award is made under the Hancock Holding Company 2014
Long Term Incentive Plan (the “Plan”). The Plan is administered by the
Compensation Committee of the Board of Directors of the Company (the
“Committee”), which has authority to make certain determinations as to the terms
of the awards granted under the Plan. Any interpretation of this Award by the
Committee and any decision made by it with respect to this Award are final and
binding on all persons.

In addition to this Award Agreement and Appendix A, the Award granted to you
hereunder is subject to the terms and conditions set forth in the Plan; and in
the event of any conflict between the provisions of this Award Agreement,
including Appendix A, and the Plan, the Plan shall control. Your Award is also
subject to all interpretations, amendments, rules and regulations promulgated by
the Committee from time to time pursuant to the Plan. Except where the context
clearly implies or indicates the contrary, a word, term, or phrase used in the
Plan has the same meaning when used in this Award Agreement.

3. Awarded Shares/Issuance of Shares. At the end of the Performance Period, the
number of the Target Shares to be awarded to you (the “Awarded Shares”) will be
determined by the Committee based on the Performance Factor and in accordance
with the methodology set forth in Appendix A and shall become vested. Except to
the extent you elected prior to the granting of this Award to defer all or any
portion of the Awarded Shares pursuant to the provisions of the Hancock Holding
Company Nonqualified Deferred Compensation Plan, the Awarded Shares shall be
issued in your name upon such vesting, but the “net” Awarded Shares shall be
held in escrow during the Post Vest Holding Period, until such shares become
distributable as provided in Section 8 below. For this purpose, “net” Awarded
Shares shall mean the number of Awarded Shares in which you have become vested,
reduced by the number of such shares, if any, withheld by the Company to cover
the withholding taxes as set forth in Section 5. You will not be required to pay
an issue price to the Company in exchange for the Awarded Shares.

The Committee has designated the Corporate Trust Department of Whitney Bank (the
“Custodian”) to serve as custodian of the “net” Awarded Shares during the Post
Vest Holding Period. By your acceptance of this Award Agreement, you hereby
appoint the Custodian as your attorney-in-fact with full power and authority to
transfer, assign and convey to the Company any of the Awarded Shares forfeited
during the Post Vest Holding Period as provided herein.



--------------------------------------------------------------------------------

4. Termination of Service. Except as otherwise specifically provided in this
Section, you must remain in the service of the Company or one of its
subsidiaries either as an associate, if this Award was granted to you as an
associate, or as a member of the Board of Directors, if the Award is granted to
you as a director, throughout the Performance Period to vest in and be entitled
to receive the shares of Common Stock under this Award. This Award shall
automatically terminate in the event of your termination of employment or other
service with the Company, for any reason other than (a) due to your death,
Disability or normal retirement or (b) following a Change in Control as provided
in 7(b) below, at any time prior to the end of the Performance Period. In the
event of such termination, all Target Shares shall be forfeited and all
obligations of the Company to you under this Award shall become void and of no
further effect.

In the event your employment or other service with the Company and its
subsidiaries is terminated due to your Disability or normal retirement during
the Performance Period, you will vest in and be entitled to a pro rata portion
of the Awarded Shares as determined at the end of the Performance Period as
provided in Appendix A, based on your number of full months of service during
the Performance Period prior to your termination. Said shares shall be issued to
you as provided in Section 8(c) within two and one-half (2 1⁄2) months following
the close of the Performance Period as if you had remained employed or otherwise
in the service of the Company until the end of the Performance Period, and the
shares issued to you shall be subject to the withholding provisions of Section 5
hereof, if applicable.

In the event of your death during the Performance Period, your beneficiary, or
your estate if you have not designated a beneficiary, shall be entitled to a pro
rata portion of the number of Target Shares awarded under this Agreement, based
on your number of full months of service during the Performance Period prior to
your death. Said shares shall be issued to your beneficiary or estate in
accordance with the provisions of Section 8(c) as soon as practicable following
your death, but in no event more than ninety (90) days thereafter, and shall be
subject to the withholding provisions of Section 5 hereof, if applicable.

Disability for purposes of this Section shall have the same meaning as in
Section 7(b) below. Normal retirement for purposes of this Award shall mean your
termination of employment or other service with the Company and each of its
subsidiaries, for any reason except termination for “Cause,” after you have
attained the age of sixty-five (65). For this purpose, “Cause” shall have the
same meaning as provided in Section 7(b) below.

5. Tax Withholding. Upon the vesting of the Awarded Shares under the terms of
this Award Agreement, you (or your estate or beneficiary in the event of your
death) must remit to the Company an amount equal to the Company’s federal, state
and local tax withholding obligation applicable thereto or, alternatively,
instruct the Committee to withhold a portion of such shares to cover the
Company’s withholding obligation. In the event no such remittance or instruction
is received prior to the date the shares vest (or such earlier date as may be
set by the Committee), the Company shall automatically withhold a portion of the
shares with a fair market value equal to the Company’s withholding obligation.

6. Shareholder Rights/Restrictions on Transfer. You have no rights as a
shareholder with respect to the shares of Common Stock subject to this Award
during the Performance Period or at any time until your become vested in the
Target Shares, or any portion thereof. You shall not be entitled to any
dividends or dividend equivalents and shall not be entitled to vote any portion
of the Target Shares unless and until such time as the Target Shares, or any
portion thereof become vested.

Once you become vested in the Awarded Shares, you will become entitled to
receive dividends on and to vote the Awarded Shares from and after the date on
which such Awarded Shares become vested. However, during the Post Vest Holding
Period (as defined in Section 8 below) you may not encumber or sell the Awarded
Shares and you may not transfer the Awarded Shares except pursuant to your will
or under the laws of descent and distribution.

7. Change in Control. Notwithstanding any other provision of this Award
Agreement, in the event of the occurrence of a Change in Control (as defined in
the Plan and Prospectus) during the Performance Period and while you are
employed by the Company, the following provisions shall determine the extent, if
any, to which you are entitled to receive any portion of the Target Shares:



--------------------------------------------------------------------------------

(a) If a Change in Control occurs during the one-year period beginning on the
first day of the Performance Period, this Award shall terminate, no portion of
the Target Shares will be vested and awarded to you, and all obligations of the
Company to you under this Award Agreement shall be void and of no further
effect.

(b) If a Change in Control occurs at any other time during the Performance
Period, you shall be entitled to a pro-rata portion of the Awarded Shares
determined under the provisions of Appendix A based on actual performance
results for the portion of the Performance Period ending on the date of the
Change in Control. Such shares will vest at the end of the Performance Period as
otherwise provided herein, provided you remain in the service of the Company or
its subsidiaries (or the surviving entity in such Change in Control) either as
an associate or as a member of the Board of Directors, as applicable, throughout
the Performance Period. However, if within the two-year period commencing on the
closing date of such Change in Control your employment is involuntarily
terminated for any reason other than “Cause,” or is terminated due to your
Disability, or if you terminate your employment for “Good Reason,” such shares
will be issued to you as soon as feasible following your termination of
employment, but in no event more than ninety (90) days after the date of your
termination of employment, subject to the withholding provisions of Section 5.
For purposes of this provision, the following definitions shall apply:

 

  (1) “Cause” shall mean (i) your commitment of an intentional act of fraud,
embezzlement, or theft in the course of your employment or other engagement in
any intentional misconduct or gross negligence which is materially injurious to
Company’s business, financial condition or business reputation; (ii) your
commitment of intentional damage to the property of Company or your intentional
wrongful disclosure of confidential information which is materially injurious to
Company’s business, financial condition or business reputation; (iii) your
intentional refusal to perform the material duties of your position, without
cure, or the beginning of cure, within five (5) days of written notice from
Company; (iv) commitment of a material breach of an employment agreement with
the Company (if any); (v) your failure to show up at Company’s offices on a
daily basis, subject to permitted vacations and absences for illness, without
cure, or the beginning of cure, within five (5) days of written notice from
Company; or (vi) your entry of a guilty plea or a plea of no contest with regard
to any felony. Any reference to Company in the preceding sentence includes each
of its subsidiaries.

 

  (2) “Good Reason” shall mean a reduction of more than 10% in your base salary,
a transfer to a position with a pay grade more than two pay grades below your
current position or a transfer to a jobsite more than 35 miles from your current
jobsite. However, none of such actions shall constitute “Good Reason” unless (i)
you provide the Company notice of the existence of such condition within ninety
(90) days of the initial existence thereof specifically identifying the acts or
omissions constituting the grounds for Good Reason and a period of at least
thirty (30) days following such notice within which to remedy such condition,
and (ii) your termination occurs within the two-year period following the
initial existence of such condition.

 

  (3) “Disability” shall mean such disability as defined in the long-term
disability plan or policy maintained (or most recently maintained) for your
benefit by the Company or any subsidiary of the Company. If no such plan or
policy has ever been maintained on your behalf, Disability shall be the
condition as described in Section 22(e)(3) of the Internal Revenue Code of 1986,
as amended.

 

  (4) In the event a Change in Control Employment Agreement between you and the
Company is in effect at the time of the Change in Control, “Cause”, “Good
Reason” and “Disability” shall have the same respective meanings as provided in
such Change in Control Employment Agreement in lieu of the definitions contained
herein.

Notwithstanding the preceding, in the event the surviving entity in a Change in
Control does not assume the Company’s obligations under the Plan and this
Agreement or convert your rights hereunder into equivalent rights to equity in
the surviving entity in connection with such Change in Control, the Board of
Directors of the Company may, in its discretion, provide for the “net” Awarded
Shares to be issued to you within ninety (90) days of the closing date of such
Change in Control whether or not your employment with the Company and its
subsidiaries is terminated.



--------------------------------------------------------------------------------

8. Post Vest Holding Period/Distribution.

(a) Except as otherwise provided in this Section, the “net” Awarded Shares in
which you become vested in accordance with the provisions of this Award
Agreement shall be held in escrow by the custodian as provided in Section 3 and
subject to the transfer restrictions as provided in Section 6 for the two-year
period beginning on the last day of the Performance Period and ending on the
second anniversary thereof (the “Post Vest Holding Period”). However, the Post
Vest Holding Period shall be earlier terminated upon the occurrence of the
following events:

 

  (i) Upon your death or Disability during the Post Vest Holding Period.

 

  (ii) Upon a Change in Control which occurs during the Post Vest Holding
Period.

The “net” Awarded Shares will be released from escrow and delivered to you
within the thirty (30) day period immediately following the close of the Post
Vest Holding Period, or the early termination thereof, if applicable.

(b) The Post Vest Holding Period shall not apply, under the following
circumstances:

 

  (i) If the Awarded Shares vest and are issued in accordance with Section 4 due
to your death, Disability or normal retirement during the Performance Period.

 

  (ii) If the Awarded Shares vests in connection with your termination of
employment with the Company and its subsidiaries, or in the Company’s discretion
based on the surviving entity’s failure to assume the obligations hereunder,
following a Change in Control which occurs during the Performance Period as
provided in Section 7.

(c) All shares issued to you pursuant to this Award, whether upon termination of
the Post Vest Holding Period as provided in 9(a) or upon the occurrence of any
of the events under 8(b) above, shall be issued in your name in a Direct
Registration System (DRS) book entry. However, you may request that all “net”
Awarded Shares be issued in a certificate and forwarded to you in lieu of a DRS
book entry.

9. Clawback. The Awarded Shares awarded hereunder are subject to the Company’s
Clawback Policy and, as a result, all or any portion thereof, may be forfeited
by you, if unvested, or recovered (whether or not still held in escrow),
together with any gain that you may have realized thereon, by the Company if, in
the opinion of the independent directors of the Company, (a) the financial
statements of the Company are restated, in whole or in part, due to the
intentional fraud or misconduct of the Company’s executive officers, and (b) you
were engaged in such misconduct. In addition, the Awarded Shares are also
subject to any clawback policies the Company may adopt in order to conform to
the requirements of Section 954 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act and any resulting rules issued by the SEC or national
securities exchanges thereunder, if applicable.

10. Section 409A. Except as otherwise may be affected by the provisions of
Section 4 regarding normal retirement and Disability, any amounts that may be
earned pursuant to this Award Agreement are intended to be exempt from the
application of Section 409A of the Internal Revenue Code of 1986, as amended, by
reason of the short-term deferral exemption under applicable Treasury
Regulations. This Award shall be administered, interpreted and construed to
carry out such intention, including amending the terms of the Award and this
Award Agreement without your consent if deemed necessary, and any provision
hereof that cannot be so administered, interpreted and construed shall be
disregarded.

With respect to shares to be issued hereunder in the event of your normal
retirement or Disability, the provisions hereof regarding such issuance are
intended to comply with the provisions of Section 409A and shall be
administered, interpreted and construed to carry out such intention, including
amending the terms of the Award and this Award Agreement without your consent if
deemed necessary, and any provision hereof that cannot be so administered,
interpreted and construed shall be disregarded. In no event shall the issuance
of such shares be accelerated or deferred, except as may be allowed in
accordance with the provisions of Section 409A.



--------------------------------------------------------------------------------

In no event, however, does the Company represent, warrant or guarantee that any
amount that may be earned hereunder will not be includible in your gross income
pursuant to Section 409A of the Code, nor does the Company make any other
representation, warranty or guaranty to you as to the tax consequences of this
Award.

11. Restrictive Covenants. This grant is conditioned upon your agreement to the
covenants set forth in this Section 11 and your acceptance of this grant
indicates your acknowledgement and acceptance of, and agreement to be bound by,
such covenants.

(a) Non-Solicitation of Customers. You covenant and agree that during the term
of your employment by the Company or any of its subsidiaries and for a period of
twelve (12) months thereafter (the “Covenant Period”) within the counties and/or
parishes in which the Company or a subsidiary thereof engages in business and
has customers, which includes those in which there is a branch or office and any
contiguous county or parish, which counties and parishes are specifically
identified in Exhibit I hereto, (the “Covenant Territory”), you will not divert
or attempt to divert business from the Company or any of its subsidiaries by
influencing or attempting to influence, soliciting or attempting to solicit,
accepting business from, engaging in business with, or otherwise communicating
about potential or actual business with any customers of the Company or any of
its subsidiaries or any particular customer with whom the Company or any
subsidiary thereof had business contacts at any time during the one-year period
immediately preceding your termination of employment or with whom you may have
dealt at any time during your employment by the Company or a subsidiary thereof.

(b) Non-Solicitation of Employees. You further covenant and agree that during
the Covenant Period, you will not recruit, solicit, hire, attempt to hire or
assist any other person to hire any employee of the Company or any subsidiary
thereof or any person who was an employee of the Company or any subsidiary
thereof during the one-year period immediately preceding your termination of
employment.

(c) Confidentiality. During your employment with the Company or any of its
subsidiaries, you will have access to Confidential Information of the Company
and its subsidiaries. For this purpose, “Confidential Information” shall
include, without limitation, the identity of customers, personal customer data,
strategic plans, sales data and sales strategy, methods, products, procedures,
processes, techniques, financial information, vendor and supplier lists, pricing
policies, and other confidential, business, competitive, and proprietary
information concerning or related to the Company and/or its subsidiaries and
their respective businesses, operations, financial conditions, results of
operations, competitive positions and prospects (collectively “Confidential
Information”). By your acceptance of this grant, you acknowledge your
understanding that (i) such Confidential Information and the ability of the
Company and its subsidiaries to reserve such Confidential Information for their
respective and exclusive knowledge and use is of great competitive importance
and commercial value to the Company and its subsidiaries; (ii) the Company has
taken and will continue to take actions to protect the Confidential Information;
and (iii) the provisions of this Section are reasonable and necessary to prevent
the improper use or disclosure of such Confidential Information. Accordingly,
you agree that during the term of your employment with the Company or any of its
subsidiaries and, following the termination of such employment, until such time
as the Confidential Information becomes generally available to the public
through no fault of your own or other person under a duty of confidentiality to
the Company thereof, you will not, except as required by law or legal process,
in any capacity, use or disclose, or cause to be used or disclosed, any
Confidential Information you acquired while employed by the Company or any of
its subsidiaries. Nothing in this Award Agreement, however, shall be construed
to limit or negate the law of torts or trade secrets where it provides the
Company with broader protection than that provided herein.

(d) Remedies. In the event of any breach by you of any of the covenants under
this Section 11, any Restricted Shares which have not become vested shall be
immediately forfeited to the Company. In addition, the Company shall be entitled
to injunctive and other equitable relief (without the necessity of showing
actual monetary damages or of posting any bond or other security): (i)
restraining and enjoining any act which would constitute a breach, or (ii)
compelling the performance of any obligation which, if not performed, would
constitute a breach, as well as any other remedies available to the Company,
including monetary damages. You agree to provide, upon the Company’s request,
reasonable assurances and evidence of compliance with the restrictive covenants
set forth herein. If any court of competent jurisdiction shall deem any
provision of the covenants too



--------------------------------------------------------------------------------

restrictive, the other provisions shall stand, and the court shall modify the
unduly restrictive provision to the point of greatest restriction permissible by
law. The restrictive covenants set forth in this Section shall survive the
termination of this Award Agreement, the forfeiture of any Restricted Shares,
and the termination of your employment with the Company and all of its
subsidiaries for any reason.

12. Miscellaneous Provisions. Before accepting this Award, you should review the
Plan and Prospectus. You may access copies of these documents from the link
provided in this notification. You should pay particular attention to the Plan
since it sets forth other provisions which cover your Award. Also, you should
note that the acceptance of your Award means that you have agreed to take any
reasonable action required to meet the requirements imposed by federal and state
securities and other laws, rules or regulations and by any regulatory agencies
having jurisdiction and you have agreed to allow the Company to withhold from
any payments made to you, or to collect as a condition of payment, any taxes
required by law to be withheld because of this Award. The Prospectus contains an
explanation of certain federal income tax consequences and is current as of the
date of the Prospectus. However, since tax laws often change, you should consult
your tax advisor for current information at any given time.

This Award Agreement is required by the Plan. This Award Agreement is binding
upon, and inures to the benefit of, the Company and its successors and assigns,
and upon any person acquiring, whether by merger, consolidation, purchase of
assets or otherwise, all or substantially all of the Company’s assets and
business. Your rights hereunder are personal to you and may not be assigned to
any other person or persons. This Award Agreement is binding on you and your
beneficiaries, heirs and personal representatives.

Your electronic acceptance of this Performance Stock Award indicates your
express agreement to be bound by the covenants, including the non-solicitation
provisions in Section 11 of the Award Agreement, and the terms and provisions of
this grant.

Again, we congratulate you on your Award. Thank you for your service to Hancock
Holding Company.



--------------------------------------------------------------------------------

APPENDIX A

PERFORMANCE STOCK AWARD AGREEMENT

(Relative Total Shareholder Return Performance Measure)

Grant Date: January 2, 2015

Performance Period: January 1, 2016 through December 31, 2018

Relative Factors for Determining Amount Payable Pursuant to Performance Stock
Award

The number of actual shares of Common Stock payable under the Performance Stock
Award (the “Awarded Shares”) will be based on the results of the following
relative performance factor (“Performance Factor”) during the Performance
Period, as measured against the comparator “Peer Group,” and as reduced, in the
Committee’s sole discretion, by Negative Discretion:

Total Shareholder Return (TSR). Total Shareholder Return means the trailing
30-trading day average stock price for the period ending December 31, 2015
compared to the trailing 30-trading day average stock price for the period
ending December 31, 2018 for the Company and each company in the Peer Group,
computed assuming the reinvestment of all dividends paid during the Performance
Period. The trailing 30-trading day average stock price will be determined by
averaging the closing stock price for each day during the trailing 30-trading
day period ending on the applicable December 31.

Peer Group. The “Peer Group” is made up of the following:

 

Company

  

Ticker

  

Company

  

Ticker

Associated Banc-Corp

   ASBC   

KeyCorp.

   KEY

BancorpSouth, Inc.

   BXS   

M&T Bank Corporation

   MTB

Bank of Hawaii Corporation

   BOH   

MB Financial Inc.

   MBFI

BankUnited, Inc.

   BKU   

New York Community Bancorp Inc.

   NYCB

BOK Financial Corporation

   BOKF   

Old National Bancorp.

   ONB

Capitol Federal Financial, Inc.

   CFFN   

People’s United Financial Inc.

   PBCT

CIT Group Inc.

   CIT   

PrivateBancorp, Inc.

   PVTB

Comerica Incorporated

   CMA   

Prosperity Bancshares Inc.

   PB

Commerce Bancshares, Inc.

   CBSH   

Signature Bank

   SBNY

Cullen/Frost Bankers, Inc.

   CFR   

SVB Financial Group

   SIVB

East West Bancorp, Inc.

   EWBC   

Synovus Financial Corporation

   SNV

Federal Agricultural Mortgage Corp.

   AGM   

TCF Financial Corporation

   TCB

First Citizens Bancshares Inc.

   FCNCA   

Texas Capital BancShares Inc.

   TCBI

First Horizon National Corporation

   FHN   

TFS Financial Corp

   TFSL

First Midwest Bancorp Inc.

   FMBI   

Trustmark Corporation

   TRMK

First Republic Bank

   FRC   

UMB Financial Corporation

   UMBF

FirstMerit Corporation

   FMER   

Umpqua Holdings Corporation

   UMPQ

Flagstar Bancorp Inc.

   FBC   

Valley National Bancorp

   VLY

Fulton Financial Corporation

   FULT   

Washington Federal Inc.

   WAFD

Huntington Bancshares Incorporated

   HBAN   

Webster Financial Corp.

   WBS

IberiaBank Corp.

   IBKC   

Wintrust Financial Corporation

   WTFC

International Bancshares Corporation

   IBOC   

Zions Bancorporation

   ZION

n = 44



--------------------------------------------------------------------------------

A Peer Group member shall be removed if it is acquired during the Performance
Period.

Calculation of Performance

For the Performance Factor, the performance for the Company and the Peer Group
members will be determined and then the percentile ranking of the Company shall
be determined as compared to the Peer Group. The Company’s Percentile Rank will
be used to determine the percentage, if any, of the Shares earned under the
Performance Stock Award.

The table below shows the percentage of Shares to be issued with respect to each
Performance Stock Award at various performance levels:

 

Average

Percentile Rank vs. Peer Group

   % of Shares Earned   Performance Level

< 25th

   0%  

25th

   50%   Threshold

50th

   100%   Target

³ 75th

   200%   Maximum

The number of performance shares earned will be interpolated on a linear basis
between threshold-target and target-maximum performance. For example, if the

 

  •   Company’s relative TSR is at the 40th percentile, 80% of the shares
subject to the target award will be issued

 

  •   Company’s relative TSR is at the 60th percentile, 140% of the shares
subject to the target award will be issued

Determination of Award Shares/Application of Negative Discretion

The number of Awarded Shares shall be equal to the performance shares earned as
determined above, as such earned shares may be reduced by the Committee, in its
discretion, by Negative Discretion (as defined in the Plan). Negative Discretion
factors that may be considered by the Committee in determining the Awarded
Shares include the actual shareholder experience over the Performance Period,
such as, an actual negative return on an investment.

For example, if the actual TSR for the performance period was -5.0%, but based
on relative performance among the Peer Group, the Company ranked at the 91st
percentile, the target award would vest at 200%. The Committee may be
uncomfortable with this level of payout given the negative shareholder
experience over the Performance Period. The Committee in such a case may
exercise its discretion to apply Negative Discretion to reduce the number of
shares that vest to, for example, 150% of target to show an understanding of
both executive performance (significantly better relative performance in tough
economic cycles) and shareholder experience (actual negative return on
investment over period).

Timing of Award Determination and Distribution

Once performance results for the Company are known and approved by the auditors,
the Committee will review and approve the final performance results for the
Performance Factor and determine the number of performance shares earned and the
number of the Awarded Shares. The Awarded Shares will be distributed in
accordance with the timing set forth in the Performance Stock Award Agreement.



--------------------------------------------------------------------------------

EXHIBIT I

COVENANT TERRITORY FOR

NON-SOLICITATION COVENANTS

 

  •   Acadia Parish, Louisiana

 

  •   Allen Parish, Louisiana

 

  •   Ascension Parish, Louisiana

 

  •   Assumption Parish, Louisiana

 

  •   Avoyelles Parish, Louisiana

 

  •   Bay Parish, Louisiana

 

  •   Beauregard Parish, Louisiana

 

  •   Bienville Parish, Louisiana

 

  •   Bossier Parish, Louisiana

 

  •   Caddo Parish, Louisiana

 

  •   Calcasieu Parish, Louisiana

 

  •   Caldwell Parish, Louisiana

 

  •   Cameron Parish, Louisiana

 

  •   Catahoula Parish, Louisiana

 

  •   Claiborne Parish, Louisiana

 

  •   Concordia Parish, Louisiana

 

  •   De Soto Parish, Louisiana

 

  •   East Baton Rouge Parish, Louisiana

 

  •   East Carroll Parish, Louisiana

 

  •   East Feliciana Parish, Louisiana

 

  •   Evangeline Parish, Louisiana

 

  •   Franklin Parish, Louisiana

 

  •   Grant Parish, Louisiana

 

  •   Iberia Parish, Louisiana

 

  •   Iberville Parish, Louisiana



--------------------------------------------------------------------------------

  •   Jackson Parish, Louisiana

 

  •   Jefferson Davis Parish, Louisiana

 

  •   Jefferson Parish, Louisiana

 

  •   Lafayette Parish, Louisiana

 

  •   Lafourche Parish, Louisiana

 

  •   La Salle Parish, Louisiana

 

  •   Lincoln Parish, Louisiana

 

  •   Livingston Parish, Louisiana

 

  •   Madison Parish, Louisiana

 

  •   Morehouse Parish, Louisiana

 

  •   Natchitoches Parish, Louisiana

 

  •   Orleans Parish, Louisiana

 

  •   Ouachita Parish, Louisiana

 

  •   Plaquemines Parish, Louisiana

 

  •   Pointe Coupee Parish, Louisiana

 

  •   Rapides Parish, Louisiana

 

  •   Red River Parish, Louisiana

 

  •   Richland Parish, Louisiana

 

  •   Sabine Parish, Louisiana

 

  •   St. Bernard Parish, Louisiana

 

  •   St. Charles Parish, Louisiana

 

  •   St. Helena Parish, Louisiana

 

  •   St. James Parish, Louisiana

 

  •   St. John The Baptist Parish, Louisiana

 

  •   St. Landry Parish, Louisiana

 

  •   St. Martin Parish, Louisiana

 

  •   St. Mary Parish, Louisiana



--------------------------------------------------------------------------------

  •   St. Tammany Parish, Louisiana

 

  •   Tangipahoa Parish, Louisiana

 

  •   Tensas Parish, Louisiana

 

  •   Terrebonne Parish, Louisiana

 

  •   Union Parish, Louisiana

 

  •   Vermilion Parish, Louisiana

 

  •   Vernon Parish, Louisiana

 

  •   Ville Platte Parish, Louisiana

 

  •   Washington Parish, Louisiana

 

  •   Walthall Parish, Louisiana

 

  •   Webster Parish, Louisiana

 

  •   West Baton Rouge Parish, Louisiana

 

  •   West Carroll Parish, Louisiana

 

  •   West Feliciana Parish, Louisiana

 

  •   Winn Parish, Louisiana

 

  •   Forrest County, Mississippi

 

  •   George County, Mississippi

 

  •   Hancock County, Mississippi

 

  •   Harrison County, Mississippi

 

  •   Hinds County, Mississippi

 

  •   Jackson County, Mississippi

 

  •   Jefferson Davis County, Mississippi

 

  •   Lamar County, Mississippi

 

  •   Lauderdale County, Mississippi

 

  •   Lawrence County, Mississippi

 

  •   Lee County, Mississippi

 

  •   Madison County, Mississippi



--------------------------------------------------------------------------------

  •   Pearl River County, Mississippi

 

  •   Rankin County, Mississippi

 

  •   Stone County, Mississippi

 

  •   Autauga County, Alabama

 

  •   Baldwin County, Alabama

 

  •   Butler County, Alabama

 

  •   Crenshaw County, Alabama

 

  •   Elmore County, Alabama

 

  •   Houston County, Alabama

 

  •   Jefferson County, Alabama

 

  •   Maron County, Alabama

 

  •   Mobile County, Alabama

 

  •   Montgomery County, Alabama

 

  •   Pike County, Alabama

 

  •   Shelby County, Alabama

 

  •   Bay County, Florida

 

  •   Duval County, Florida

 

  •   Escambia County, Florida

 

  •   Flagler County, Florida

 

  •   Hillsborough County, Florida

 

  •   Jackson County, Florida

 

  •   Jefferson County, Florida

 

  •   Leon County, Florida

 

  •   Manatee County, Florida

 

  •   Okaloosa County, Florida

 

  •   Pasco County, Florida

 

  •   Pinellas County, Florida



--------------------------------------------------------------------------------

  •   Polk County, Florida

 

  •   Santa Rosa County, Florida

 

  •   Sarasota County, Florida

 

  •   Volusia County, Florida

 

  •   Walton County, Florida

 

  •   Williamson County, Tennessee

 

  •   Brazos County, Texas

 

  •   Dallas County, Texas

 

  •   Fort Bend, Texas

 

  •   Harris County, Texas

 

  •   Montgomery County, Texas

 